Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-1214

                              UNITED STATES,

                                 Appellee,

                                      v.

                              CARLOS TOBAR,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, II, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
                Lynch and Howard, Circuit Judges.



     Carlos Tobar on brief pro se.
     H.S. Garcia, United States Attorney, Sonia I. Torres-Pabón,
Assistant United States Attorney, and Nelson Pérez-Sosa, Assistant
United States Attorney on brief for appellee.


                           September 4, 2003
     Per Curiam.   Pro se appellant Carlos Tobar appeals a district

court order that denied his motion for sentence modification

pursuant to 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 3B1.2, as amended

by U.S. Sentencing Guidelines Manual, supp. to app. C,    Amendment

635 (2001).    Assuming that the ten-day appeal period in Fed. R.

App. P. 4(b)(1)(A) controls, see, e.g., United States v. Fair, 326

F.3d 1317, 1318 (11th Cir. 2003)(collecting cases), this appeal is

timely.   See Fed. R. App. P. 4(c)(1) (mailbox rule applies to

inmate's notice of appeal), Fed. R. App. P. 26(a)(2)(weekends and

holidays are excluded from filing periods of less than 11 days,

unless stated in calendar days). Nevertheless, the appeal fails on

another ground.

     Contrary to appellant's suggestion, Amendment 635 is not

retroactive.   See U.S.S.G. § 1B1.10(c)(2002).    Consequently, the

district court lacked the authority to reduce appellant's sentence

in light of this amendment.   See id. § 1B1.10(a)("If none of the

amendments listed in subsection (c) is applicable, a reduction in

the defendant's term of imprisonment under 18 U.S.C. § 3582(c)(2)

... is not authorized."); see also, United States v. Jordan, 162

F.3d 1, 3 (1st Cir. 1998)(noting that, under 18 U.S.C. § 3582(c)(2),

district court "could reduce the sentence if and only if doing so

was 'consistent with applicable policy statements issued by the

Sentencing Commission'"); United States v. Lopez-Pineda, 55 F.3d

693, 697 n.3 (1st Cir. 1995)(guideline amendment not listed in


                                -2-
U.S.S.G. § 1B1.10(c) may not be applied retroactively); DeSouza v.

United States, 995 F.2d 323, 324 & n. 1 (1st Cir. 1993)(per

curiam)(similar).

     In view of the foregoing, the order denying appellant's 18

U.S.C. § 3582(c)(2) motion is summarily affirmed.     See Loc. R.

27(c).




                               -3-